Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features: the motor’s shaft such that a gear train driven by the motor output shaft, as in claim 1, must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an eccentric actuator output”.  That is the spec discloses an eccentric knob, but not “an eccentric actuator output” in order to establish proper antecedent basis for the claimed subject matter.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5/1 and 11/1 are rejected on the ground of nonstatutory double patenting over claims 1-16 of U.S. Patent No. US 11353099 (herein ‘the Patent Ref’) in view of EP 0152590 (herein EP’590). 
RE claims 1-2, the subject matter claimed in the instant application is fully disclosed in the Patent ref and is covered by the patent since the patent and the application are claiming common subject matter, as follows: an actuator, for mechanically controlling drive mode of a differential in a drive train on a vehicle, comprising: housing, a electronic motor, a gear train driven by the motor output shaft to reduce angular movement and increase torque of the motor output shaft to a gear train output; the plurality of stationary contacts (i.e. electric leads) are on an outside of the housing, a plurality of electronic contacts mounted on the gear train output, which electronic contacts interrupt at least one of the electric leads when the gear train output has completed a throw of less than 360o (i.e. the claimed an electric slide circuit, arranged circularly relative to the gear train output through less than 360° between a first circumferential end point and a second circumferential end point, with a sliding contact mounted on the gear train output which rides in sliding contact on the electric slide circuit, as in the Patent Ref), except for the limitations of an eccentric actuator output, accessible on the exterior of the housing, attached for rotation with the gear train output about the gear train output axis, the eccentric actuator output being offset from the gear train output axis.
EP’590 teaches a torque transmitting device having an eccentric actuator output [37-38], accessible on the exterior of the housing [2], attached for rotation with the gear train output [10] about the gear train output axis, the eccentric actuator output [37-38] being offset from the gear train output [10] axis.  Thus, by applying the EP’590 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the Patent Ref claimed invention by providing an eccentric actuator output, accessible on the exterior of the housing, attached for rotation with the gear train output about the gear train output axis, the eccentric actuator output being offset from the gear train output axis.  Doing so would provide shifting means for the differential.
RE claim 5/1, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the Patent Ref claimed invention by providing a worm gear for the patented gear train because gear train having a worm gear is well-known in the art for gear reduction.
RE claims 11/1, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the Patent Ref claimed invention by configuring the housing a base and a cover, and wherein the base comprises separate recesses for supporting and aligning the electronic motor and each gear in the gear train.  Doing so would be a matter of obvious engineering design choices to change size/shape of the housing for improved accommodations for the motor and the gear train; also, it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).
Moreover, as for claims 1-2, 5 and 11, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Allowable Subject Matter
Claims 3-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834